State of Delaware Secretary of State Division of Corporations Delivered 11:53 AM 07/21/2003 FILED 10:59 AN 07/21/2003 SRV 030474644 — 3051961 FILE CERTIFICATE OF AMENDMENT OF CERTIFICATE OF INCORPORATION Apta Holdings, Inc., a corporation organized and existing under and by virtue of the General Corporation Law of the State of Delaware, DOES HEREBYCERTIFY: FIRST: Thatat a meeting of the Board of Directors of Apta Holdings, Inc. resolutions were duly adopted setting forth a proposed amendment to the Certificate of incorporation of said corporatior., declaring said amendment to be advisable and calling the proposed amendment to a vote of the stockholders of the corporation, tor their approval and adoption. The resolution setting forth the proposed amendment is as follows: RESOLVED, That the Certificate of Incorporation of this corporation be amended by changing the Article 1 thereof so that, as amended said Article shall be and read as follows: "InteliSys Aviation Systems of America Inc.' SECOND: That the holders of the majority of the outstanding shares of common stock of the corporation, did duly accept said amendment proposed by the board of directors, pursuant to a consent of shareholders in lieu of a special meeting dated November 21, 2002. THIRD: That said amendment was duly adopted in accordance with the provisions of Section 242 of the General Corporation Law of the State of Delaware. FOURTH: That this Certificate of Amendment of the Certificate of Incorporation shall beeffective on July 17, 2003 for accounting purposes only. IN WITNESS WHEREOF, said Corporation has caused this certificate to be signed by Ralph Eisenschmid, its President and CEO, this 17 day of July, 2003 . By/s/ Ralph Eisenschmid By: President & CEO (Title)
